DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on October 22, 2021 is acknowledged.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Italy on March 26, 2020. It is noted, however, that applicant has not filed a certified copy of the IT102020000006439 application as required by 37 CFR 1.55.
Drawings
The drawings are objected to because U1 and U2 are shown in Figure 3 in a manner inconsistent with Figure 4 and [0044].    Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the inner rotor is fluidly coupled to a bypass air passage such that the plurality of fluid passages is fluidly coupled to the bypass air passage” must be shown or the features canceled from the claim 7.  This feature is only shown with respect to an “outer rotor”.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 15, a plane may be “transverse” to another plane, meaning that it intersects the plane and is not parallel.  The claim recites a plane is transverse to a rotational axis, which is only a line.  The meaning is therefore undefined.  Any plane could be considered transverse to a line for the purposes of examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

    PNG
    media_image1.png
    693
    645
    media_image1.png
    Greyscale

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Proctor et al. (U.S Pre-Grant Publication 20040086377) hereinafter Proctor in view of Alvanos et al. (U.S Pre-Grant Publication 20050217277) hereinafter Alvanos and Pankaj et al. (U.S Pre-Grant Publication 20190085701) hereinafter Pankaj.
Regarding claim 1, Proctor discloses:
A counter-rotating turbine engine {[0001]} comprising:
a first rotor {Figure 2 (38)},
rotating in a first rotational direction {Figure 2, the tangential velocity is in/out of the page at the top}, and
having multiple sets of circumferentially arranged blades {Figure 2 (40)},
defining first rotor sets of blades that are axially spaced to define a gap between each set {Figure 2, there is a gap between instances of (40)};
a second rotor {Figure 2 (42)},
rotating in a second rotational direction, counter to the first rotational direction {Figure 2, the tangential velocity is in/out of the page at the top and opposite of the first direction [0001]}, and
having multiple sets of circumferentially arranged blades {Figure 2 (44)},
defining second rotor sets of blades that are axially spaced and received within the gap of the first rotor {Figure 2 (44) is within gap between instances of (40)}; and
a plurality of fluid passages formed in the first rotor with an outlet facing the gap {Figure 3 (108), instance on the right of the figure}.
Proctor is silent regarding wherein the fluid passages have a passage centerline oriented to redirect a fluid flow within the fluid passages from the first rotational direction to the second rotational direction.
Alvanos pertains to controlling fluid between stages of a gas turbine engine.  Alvanos teaches wherein the fluid passages have a passage centerline oriented to redirect a fluid flow within the fluid passages {Figures 3 and 4, between (44) is the passages that redirect the flow};
The following limitation can also be mapped using the teachings of Alvanos: a plurality of fluid passages formed in the first stage with an outlet facing the gap {Figure 4 (44) is in the first stage with (28) and the outlet faces the gap as shown in Figure 3}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have fluid flow directional modifiers (44) applied at an analogous location of Proctor (Annotated Figure 1 (I)} which is part of the first rotor.  One of ordinary skill in the art would be motivated to do so in order to through the secondary flow cavity to be turned so as to be substantially parallel to the gas flow path {Alvanos [0030]}.
The combination of Proctor and Alvanos teaches wherein the fluid passages have a passage centerline oriented to redirect a fluid flow within the fluid passages from the first rotational direction to the second rotational direction {the directional modifiers (44) of Alvanos are applied to Proctor where they are directed in the same direction as the blade (28) that they are a part of; this results in directing from a first rotational direction to the second.  See following description immediately below}.
Annotated Figure 2 below is a diagram from Pankaj et al. (U.S Pre-Grant Publication 20190085701) of a counter-rotating configuration with the teachings of Alvanos applied.  This view (without teachings of Alvanos) is not shown in Proctor but is implicit to one of ordinary skill in the art.  In Annotated Figure 2 (40P) and (44P) are the instances in Proctor which have (44A) of Alvanos applied at (I) in Annotated Figure 1.  The directionality is directed from the first rotational direction C1 in Annotated Figure 2 to C2 as the directional modifiers (44A) point downward in the figure which is towards C2}. 

    PNG
    media_image2.png
    714
    582
    media_image2.png
    Greyscale

Regarding claim 2, Proctor further discloses wherein the first rotor is an outer rotor {Figure 2 (38) is outer} and the second rotor is an inner rotor {Figure 2 (42) is inner} such that the first rotor surrounds the second rotor {Figure 2 (38) surrounds (42)}.
Regarding claim 3, Proctor further discloses a fluid manifold fluidly coupled to the fluid passages {Figure 3 region between (74) and (78)}.
Regarding claim 4, Proctor further discloses wherein the fluid manifold comprises a cavity formed in the outer rotor {Figure 3 the region between (74) and (78) is a cavity}
Regarding claim 5, Proctor further discloses wherein the cavity extends circumferentially around the outer rotor {Figure 3 the region between (74) and (78) extends circumferentially}
Regarding claim 8, Proctor further discloses:
a drum surrounding the first rotor and the second rotor {Figure 2 (36) surrounds (38) and (42)} and
defining a space between the drum and one of either the first rotor or the second rotor and the space is fluidly coupled to the plurality of fluid passages {Figure 2 the space between (36) and (38) is connected to the passages, see arrows (B), [0034]}.
Regarding claim 9, Proctor further discloses a compressor section {Figure 1 (26)} and a turbine section {Figure 1 (34)}, with the fluid passages located in the turbine section {Figure 2 (34), [0034]}.
Regarding claim 10, Proctor further discloses a bypass air duct fluidly coupling the compressor section to the space {Figure 2 (64), [0034]}.
Regarding claim 11, Proctor further discloses wherein the first rotor comprises a cavity fluidly coupling the space to the fluid passages {Figure 3 region between (74) and (78) is coupled to the fluid passages}.
Regarding claim 12, Proctor further discloses wherein the first and second rotor sets of blades define corresponding pairs, with the first rotor set being upstream of the second rotor set of the pair {Figure 3 (40) is upstream of instance of (44) on the right}.
Regarding claim 13, the combination of Proctor and Alvanos further teaches wherein the outlet of the fluid passages for a given pair are downstream of a trailing edge for the first rotor set and upstream of a leading edge for the second rotor set {Annotated Figure 1 (I), the outlet of the passages between (44) of Alvanos is downstream of the trailing edge and upstream of the leading edge of the second rotor set, see Figure 4 of Alvanos}.
Regarding claim 14, the combination of Proctor and Alvanos further teaches wherein the second rotor set of blades terminate in a tip with a leading edge and the outlet is located radially 
Regarding claim 15, the combination of Proctor and Alvanos further teaches wherein the passage centerline forms a non-zero included acute angle relative to a plane transverse to a rotational axis of the first and second rotors {the angle for which the passage centerline is at relative to a transverse plane to the axis is not specifically disclosed, but no actual measurement of the angle can be perfectly zero and is therefore non-zero}.
Claim 6 is necessarily addressed by a change in the mapping and rejection of claim 1.  Claim 1 is addressed in a second manner to be able to reject claim 6 as follows.
Regarding claim 1, Proctor discloses:
A counter-rotating turbine engine {[0001]} comprising:
a first rotor {Figure 2 (42)},
rotating in a first rotational direction {Figure 2, the tangential velocity is in/out of the page at the top}, and
having multiple sets of circumferentially arranged blades {Figure 2 (44)},
defining first rotor sets of blades that are axially spaced to define a gap between each set {Figure 2, there is a gap between instances of (44)};
a second rotor {Figure 2 (38)},
rotating in a second rotational direction, counter to the first rotational direction {Figure 2, the tangential velocity is in/out of the page at the top and opposite of the first direction [0001]}, and
having multiple sets of circumferentially arranged blades {Figure 2 (40)},
defining second rotor sets of blades that are axially spaced and received within the gap of the first rotor {Figure 2 (40) is within gap between instances of (44)}.
Proctor is silent regarding:
a plurality of fluid passages formed in the first rotor with an outlet facing the gap and
wherein the fluid passages have a passage centerline oriented to redirect a fluid flow within the fluid passages from the first rotational direction to the second rotational direction.

    PNG
    media_image3.png
    667
    735
    media_image3.png
    Greyscale

Alvanos pertains to controlling fluid between stages of a gas turbine engine.  Alvanos teaches:
a plurality of fluid passages formed in the first stage with an outlet facing the gap {Figure 4 (44) is in the first stage with (28) and the outlet faces the gap as shown in Figure 3}
 wherein the fluid passages have a passage centerline oriented to redirect a fluid flow within the fluid passages {Figures 3 and 4, between (44) is the passages that redirect the flow}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have fluid flow directional modifiers (44) applied at an 
It is also noted that Alvanos recognizes parasitic leakage air exits both along Figure 3 (39) and Figure 10 (74) {[0029] and [0034]}.
See headings 17 and 18 on page 7 above to see the description of how the combination of Proctor and Alvanos teaches wherein the fluid passages have a passage centerline oriented to redirect a fluid flow within the fluid passages from the first rotational direction to the second rotational direction.
Regarding claim 6, Proctor further discloses wherein the first rotor is an inner rotor and the second rotor is an outer rotor such that the second rotor surrounds the first rotor {Figure 2 (38) is the first rotor and outer rotor that surrounds second and inner rotor (42)}.
Regarding claim 7, the combination of Proctor and Alvanos further teaches wherein the inner rotor is fluidly coupled to a bypass air passage such that the plurality of fluid passages is fluidly coupled to the bypass air passage {Alvanos, parasitic leakage as discussed in [0029] will be present at the inner rotor and go through the passages defined by (44); the air passage that has the leakage is considered the bypass air passage}.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Girgis et al. (U.S Pre-Grant Publication 20060269399) teaches flow passages to change the direction of air leaking into the gas path.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387. The examiner can normally be reached M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL K. REITZ/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745